Per Curiam,
We find no merit in the exceptions.
After providing that her funeral expenses should be paid out of her insurance, testatrix proceeded: “and all i have left to my Daughter Bella Meara” with the exception of $300.00, which was to be used for the establishment of a Catholic Chapel. It would be a forced and strained construction to hold that by the expression “all i have left” testatrix meant no more than what remained from the insurance money after paying the undertaker’s charges. Moreover, such construction would result in an intestacy, wherein another daughter would take one-half of the residue, in the face of the fact that testatrix further explains in her will that her daughter, Bella, has always lived with her and taken care of her; this would appear to be the governing motive in making a will.
The auditing judge was undoubtedly right; in fact, no other interpretation would have been justified.
All exceptions are dismissed and the adjudication is confirmed absolutely.